914 F.2d 248Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jimmy Stockton JOYCE, Sr., Petitioner-Appellant,v.Dr. ROSEFIELD, Respondent-Appellee.
No. 89-6738.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 29, 1989.Decided Sept. 19, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Frank W. Bullock, Jr., District Judge.  (C/A No. 88-988-WS)
Jimmy Stockton Joyce, Sr., appellant pro se.
Richard Norwood League, Barry Steven McNeill, Office of the Attorney General of North Carolina, Raleigh, N.C., for appellee.
M.D.N.C.
DISMISSED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Jimmy Stockton Joyce, Jr., seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Joyce v. Rosefield, C/A No. 88-988-WS (M.D.N.C. June 21, 1989).  We deny Joyce's motion for oral hearing and the appointment of counsel;  we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.